Citation Nr: 0013108	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. J.-O., M.D.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1969 to August 1971.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1989 rating decision in 
which the regional office (RO) denied entitlement to service 
connection for PTSD.  In March 1991, the Board remanded the 
claim for further development.  The veteran was granted 
entitlement to service connection for PTSD by the RO's 
November 1994 rating decision.  In June 1995, the veteran 
filed a notice of disagreement with an April 1995 rating 
decision which awarded a rating of 10 percent for PTSD.  In 
an October 1998 rating decision, the RO awarded a 50 percent 
rating, effective from the date of the veteran's original 
claim in December 1988.  Nonetheless, the veteran's claim for 
a rating in excess of 50 percent for PTSD remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving a testicular disorder, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Prior to March 9, 1989, the veteran's PTSD caused 
considerable social and industrial impairment.

2.  From March 9, 1989, PTSD is manifested by occupational 
and social impairment with major deficiencies in most areas 
such as work, social and family relations, judgment, and 
mood, due to such symptoms as depression, flattened affect, 
and irritability, affecting his ability to function 
effectively, with inability to obtain and retain employment 
and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Prior to March 9, 1989, the criteria for a schedular 
rating greater then 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1989).

2.  From March 9, 1989, the criteria for a schedular rating 
of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
from PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era.  He was awarded the Combat Infantryman Badge and 
the Vietnam Service Medal with two bronze stars.  His service 
medical records contain no indication that he had complaints, 
diagnoses, or treatment of an acquired neuropsychiatric 
disorder.

VA outpatient treatment records dated in July 1983 noted that 
the veteran had complaints of nightmares about his combat 
experiences in Vietnam.  Subsequently dated treatment record 
document continued neuropsychiatric complaints which were 
variously diagnosed as atypical anxiety and undifferentiated 
type schizophrenia.  A VA outpatient treatment note dated in 
January 1984 contains an impression of PTSD.  The report of a 
March 1989 VA psychological evaluation contains a diagnosis 
of PTSD in a patient with a schizoid personality.  A board of 
two psychiatric examiners reported in May 1989 that the 
veteran had atypical anxiety disorder with PTSD and 
depressive features.

The veteran was granted entitlement to service connection for 
PTSD by the RO's November 1994 rating decision.  Based on the 
findings during a VA examination in December 1994, the RO 
awarded a rating of 10 percent in an April 1995 rating 
decision.  The veteran appealed that rating.  In an October 
1998 rating decision, the RO awarded a rating of 50 percent, 
effective from the date of the veteran's claim in December 
1988.  Except during a period of hospitalization and 
convalescence in 1989 during which a 100 percent rating was 
in effect, the 50 percent rating has been in effect since 
December 1988.

Initially, in rating the veteran's service-connected 
disability from PTSD, the RO utilized the former General 
Rating Formula for Psychoneurotic Disorders.  Under the 
former rating criteria, a 100 percent rating is assigned for 
PTSD when, by reason of psychoneurotic symptoms, the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

As noted above, the veteran's claim has been pending since 
1988.  Therefore, in addition to a consideration of whether 
the former or revised rating criteria are more favorable to 
the veteran, the Board must consider whether the evidence 
suggests that a rating higher than 50 percent was assignable 
for a portion, if not all, of the intervening time.

The veteran underwent psychological testing in March 1989.  
He was receiving treatment at a VA medical center and was 
taking Xanax, Restoril, and Thorazine.  His main complaints 
included thoughts and nightmares of his Vietnam experiences.  
He reported that he often became ill-humored and tried to 
avoid social contact with people.  He stated that he was 
incapable of tolerating pressure, noises, and big groups of 
people.  The testing results were deemed valid and showed 
moderate to severe emotional deterioration.  The clinical 
impression was of PTSD in an apparent schizoid personality 
disorder patient.

When the veteran underwent a VA neuropsychiatric examination 
in May 1989, the examiner noted the veteran's inappropriate 
and restricted affect and his avoidance of and isolation from 
others.  He was distrustful but not delusional.  He expressed 
some death wishes but was not considered suicidal.  He was 
hypersensitive to sudden, loud noises.  No hallucinatory 
phenomena were evident.  He seemed to harbor feelings of 
anger and resentment about the Vietnam War.  His judgment was 
fair to poor and his insight was poor.  His overall level of 
functioning was described as poor.

When the veteran was examined by a private psychiatrist in 
July 1993, the examiner reported a diagnosis of severe, 
chronic PTSD.  According to the examiner, the veteran was 
unable to work as a result of his PTSD.  On a scale used to 
evaluate a patient's over-all level of functioning (GAF) the 
examiner reported a score which indicated suicidal attempts 
or suicidal preoccupation, grossly inappropriate actions, and 
inability to function in almost all areas, such as having no 
job, home, or friends.  In an October 1994 psychiatric 
evaluation, the doctor described the veteran as chronically 
and severely ill from PTSD.  Improvement was unlikely to 
occur.  According to the doctor, the veteran was unable to 
work.  The examiner assigned a GAF score indicative of major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood, with symptoms such as avoidance 
of friends, neglect of family, and inability to work.

During a VA examination in December 1994, the veteran 
complained of episodes of tearfulness, inability to tolerate 
crowds and noises, irritability, and inability to relate to 
others.  He reported having great difficulty keeping jobs.  
On examination, his mood was anxious and depressed.  His 
affect was blunted.  Attention and concentration were good.  
Memory was fair.  Speech was clear and coherent.  He was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The examiner reported a diagnosis of PTSD and 
cannabis use in remission.  The veteran's GAF score was 
indicative of serious symptoms such as suicidal ideation, and 
severe obsessional rituals or serious impairment in social or 
occupational functioning, such as having no friends and 
inability to keep a job.

The private psychiatrist who had treated the veteran since 
1983, and who conducted some of the evaluations discussed 
above, testified in September 1995 the veteran had episodes 
during which he became "totally disconnected" and 
transported to Vietnam.  He had delusions that Viet Cong 
soldiers were in the woods near his house.  He had 
exaggerated startle responses, irritability, and became 
easily angered.  He sometimes wept when he recalled some of 
his experiences in Vietnam.  According to the doctor, the 
veteran was one among the most severely ill patients he had 
ever seen.  He had prescribed Xanax to the veteran for his 
PTSD symptoms.

Based on a review of all of the evidence in the claims 
folder, the Board finds that the veteran's disability from 
PTSD is manifested by total occupational and social 
impairment due to such symptoms as gross mood disturbances, 
emotional lability with inappropriate behavior, depressed 
mood, flattened affect, with major impairment of functioning 
in most areas such as work, social, and family relations, 
judgment, and mood.  Accordingly, the Board concludes that a 
100 percent rating is warranted utilizing the rating criteria 
in effect prior to November 7, 1996.  The Board further finds 
that the 100 percent rating is supported by evidence 
generated as early as March 1989 when the veteran underwent 
the VA psychological testing discussed above.

However, the record contains no evidence which indicates that 
the his disability from PTSD was more than 50 percent 
disabling during the period from his December 1988 claim to 
the March 9, 1989, VA psychological examination.  In reaching 
this conclusion, the Board has considered his disability from 
PTSD in the context of both the former and the revised rating 
criteria.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability picture 
from PTSD, as discussed above, for the period from his 
December 1988 claim to his March 9, 1989, psychological 
testing, did not approximate the criteria for the 70 percent 
schedular evaluation.

As the Board has found that the record does not support a 
rating in excess of 50 percent prior to March 9, 1989, it 
will consider whether assignment of an extraschedular rating 
is appropriate prior to that date.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular criteria in this 
case are not inadequate.  The rating schedule provides for a 
100 percent rating, but the medical evidence does not show 
that the manifestations required to support a rating in 
excess of 50 percent were present in this case prior to March 
9, 1989.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran had 
not required frequent hospitalization or treatment for his 
PTSD.  There is no evidence that such treatment, or other 
circumstances associated with the disorder, so markedly 
interfere with employment as to render impractical the 
application of regular schedular standards.  The Board 
concludes that the impairment resulting from PTSD was 
adequately compensated by the 50 percent schedular evaluation 
in effect prior to March 9, 1989.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.



	(CONTINUED ON NEXT PAGE)




ORDER

Prior to March 9, 1989, a rating in excess of 50 percent for 
PTSD is denied.

From March 9, 1989, a rating of 100 percent for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

